
	
		III
		110th CONGRESS
		2d Session
		S. RES. 697
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 17), 2008
			Mr. Rockefeller (for
			 himself and Mr. Bennett) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Cyber Security Awareness Month and raising awareness and enhancing the state of
		  computer security in the United States.
	
	
		Whereas the use of the Internet in the United States, to
			 communicate, conduct business, or generate commerce that benefits the overall
			 United States economy, is ubiquitous;
		Whereas more than 216,000,000 people use the Internet in
			 the United States, 70 percent of whom connect through broadband connections, to
			 communicate with family and friends, manage finances and pay bills, access
			 educational opportunities, shop at home, participate in online entertainment
			 and games, and stay informed of news and current events;
		Whereas the nearly 27,000,000 United States small
			 businesses, which represent more than 99 percent of all United States employers
			 and employ more than 50 percent of the private workforce, increasingly rely on
			 the Internet to manage their businesses, expand their customer reach, and
			 enhance the management of their supply chain;
		Whereas nearly 100 percent of public schools in the United
			 States have Internet access to enhance children's education, with a significant
			 percentage of instructional rooms connected to the Internet to enhance
			 children’s education by providing access to educational online content and
			 encouraging self-initiative to discover research resources;
		Whereas almost 9 in 10 teenagers between the ages of 12
			 and 17, or approximately 87 percent of that age group, use the Internet;
		Whereas the number of children who connect to the Internet
			 at school continues to rise, and teaching children of all ages to become good
			 cyber-citizens through safe, secure, and ethical online behaviors and practices
			 is essential to protect their computer systems and potentially their physical
			 safety;
		Whereas the growth and popularity of social networking
			 websites has attracted millions of teenagers, providing access to a range of
			 valuable services, making it all the more important to teach teenaged users how
			 to avoid potential threats like cyber bullies, predators, and identity thieves
			 they may come across while using such services;
		Whereas cyber security is a critical part of the United
			 States overall homeland security;
		Whereas the United States critical infrastructures and
			 economy rely on the secure and reliable operation of information networks to
			 support the United States financial services, energy, telecommunications,
			 transportation, health care, and emergency response systems;
		Whereas cyber attacks have been attempted against the
			 United States and the economy of the United States, and the mission of the
			 Department of Homeland Security includes securing the homeland against cyber
			 terrorism and other attacks;
		Whereas Internet users and information infrastructure
			 owners and operators face an increasing threat of malicious crime and fraud
			 attacks through viruses, worms, Trojans, and unwanted programs such as spyware,
			 adware, hacking tools, and password stealers, that are frequent and fast in
			 propagation, are costly to repair, and may disable entire systems;
		Whereas coordination between the numerous Federal agencies
			 involved in cyber security efforts, including the Department of Homeland
			 Security, the National Institute of Standards and Technology, and the National
			 Science Foundation, is essential to securing the cyber infrastructure of the
			 United States;
		Whereas millions of records containing personally
			 identifiable information have been lost, stolen, or breached, threatening the
			 security and financial well-being of United States citizens;
		Whereas consumers face significant financial and personal
			 privacy losses due to personally identifiable information being more exposed to
			 theft and fraud than ever before;
		Whereas national organizations, policymakers, government
			 agencies, private sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of computer security and the need for enhanced computer security in
			 the United States;
		Whereas the National Strategy to Secure Cyberspace,
			 published in February 2003, recommends a comprehensive national awareness
			 program to empower all people in the United States, including businesses, the
			 general workforce, and the general population, to secure their own parts of
			 cyberspace; and
		Whereas the Department of Homeland Security, in
			 conjunction with the National Cyber Security Alliance and the Multi-State
			 Information Sharing and Analysis Center, has designated October 2008 as the
			 fifth annual National Cyber Security Awareness Month which serves to educate
			 the people of the United States about the importance of computer security: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the goals
			 and ideals of National Cyber Security Awareness Month;
			(2)congratulates the
			 National Cyber Security Division of the Department of Homeland Security, the
			 National Cyber Security Alliance, the Multi-State Information Sharing and
			 Analysis Center, and other organizations working to improve cyber security in
			 the United States on the fifth anniversary of the National Cyber Security Month
			 during October 2008; and
			(3)continues to work
			 with Federal agencies, national organizations, businesses, and educational
			 institutions to encourage the development and implementation of voluntary
			 standards, practices, and technologies in order to enhance the state of
			 computer security in the United States.
			
